         Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                   No. 07 Cr. 12 (LAP)
-against-
                                                            ORDER
DANIEL DEANDRADE,

                        Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

      Before the Court is Defendant Daniel Deandrade’s request for

a sentence reduction under Section 404 of the First Step Act

(“FSA”).      He also argues that he is eligible for a sentence

reduction under 18 U.S.C. Section 3582(c)(2) due to the retroactive

application      of    Amendments      750   and   782     to    the   Sentencing

Guidelines.      For the reasons set forth below, the request is

denied.

      I.     BACKGROUND

      Defendant       was   convicted    after     trial    of    conspiracy   to

distribute 50 grams or more of crack cocaine and distribution and

possession      with    intent    to    distribute       crack      cocaine.   At

sentencing, Judge Sand agreed with the Probation Department that

the   offense      involved      between     78    and     312    kilograms    of

crack.     Defendant was in Criminal History Category V resulting

from an uninterrupted course of criminal conduct beginning when he

was fifteen years old and continuing until his arrest in this case

                                         1
        Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 2 of 7



when he was in his early thirties.              Indeed, Judge Sand previously

noted at sentencing that “the defendant’s criminal history go[es]

back to age 15 . . . .            [But] for about ten months in 1998 . . .

[essentially] other than being incarcerated, Mr. Deandrade was

engaged in drug trafficking.”

       Defendant’s Sentencing Guidelines range was 360 months to

life.   This range was based on a calculated Total Offense Level of

42 and a determination that Defendant was in Criminal History

Category      V.   Judge    Sand,    however,       imposed   a   below-guidelines

sentence of 300 months.           In doing so, he noted that the sentence

was being imposed “without regard to the mandatory minimum.”                     See

United States v. Deandrade, 600 F.3d 115, 120 (2d Cir. 2010); see

also    id.    (noting     that     the   300-month      sentence    imposed     was

“unaffected by” any mandatory minimum.)                  The Court of Appeals

affirmed the conviction and the sentence.

       Defendant has moved twice previously for a sentence reduction

under Section 3582(c)(2), and both motions were denied based on

ineligibility.       (See    dkt.    nos.     89,    95.).    Defendant   has   been

incarcerated since November of 2006 with a projected release date

of May 2028.       While incarcerated, Defendant was involved in one

violent incident involving an assault on an officer without serious

injury in 2012.




                                          2
        Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 3 of 7




     II.    DISCUSSION

     The parties spend much time arguing about whether Defendant

is eligible for sentence reduction under the First Step Act, and

their   disagreement     stems     from   their      opposing    arguments   about

whether eligibility is to be determined by the charged offense or

the actual conduct upon which the conviction is based.                 The Court

of Appeals has not resolved this disagreement.                  Section 404(c) of

the FSA, however, provides that “[n]othing in this Section shall

be construed to require a court to reduce any sentence pursuant to

this Section.”     Because the Court finds that resentencing is not

warranted here in any event, the Court need not resolve the issue

of whether eligibility is to be based on the charged offense or

the offense conduct.      See, e.g., United States v. Williams, No. 00

Cr. 1008 (NRB), 2019 WL 5791747, at *4 (S.D.N.Y Oct. 17, 2019).

(“The   Second    Circuit    has    yet       to   weigh   in   on   the   dueling

interpretations of the First Step Act, and we need not resolve the

issue here because even if Williams were eligible for a sentence

reduction under the First Step Act, it would not be warranted in

this case.”)

     Defendant’s guidelines range remains 360 months to life—

exactly the range that applied when Judge Sand imposed the below-

guidelines sentence of 300 months.                 Defendant’s high guidelines

range reflects the seriousness of his criminal conduct and his
                                          3
         Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 4 of 7



significant criminal history.         With respect to the conduct and as

set out in his Presentence Report, Defendant was involved in two

crack distribution rings, one in Utica, New York (2001-2003), and

one in the Bronx (1999-2005).          As noted above, Judge Sand found

that Defendant’s offense conduct involved 78-312 kilograms of

crack.     With respect to Defendant’s criminal history, Defendant

amassed enough criminal history points to land in Criminal History

Category V.      And, as Judge Sand noted at sentencing, Defendant’s

drug dealing began when he was fifteen and continued virtually

uninterrupted until he was arrested on this matter in his early

thirties.

       The seriousness of this Defendant’s crime and the length and

seriousness of his criminal history counsel against any reduction

in sentence.     Defendant engaged in drug dealing on a massive scale

in two cities over an extended period of time, wreaking untold

damage on those communities.          That activity was apparently his

only activity from age fifteen, and he earned his way into Criminal

History Category V fairly and squarely by committing crimes over

the course of nearly two decades.            Accordingly, the Court finds

that     Defendant’s     release     would    pose    a    danger     to   the

community.1      Consequently,     Defendant’s   request    for   a   sentence



1
 That Defendant was involved in a violent incident involving an
assault on a correction officer as recently as 2012 confirms this
conclusion.
                                       4
      Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 5 of 7



reduction   under       Section    404          of     the   FSA   is     denied.

     Defendant also argues that he is eligible for a sentence

reduction under 18 U.S.C. Section 3582(c)(2) based on retroactive

application of Amendments 750 and 782.               As the Court concluded on

Defendant’s prior requests for sentence reduction, he remains

ineligible for a reduction in sentence on this basis.

     Under 18 U.S.C. § 3582(c)(2), the Court, “after considering

the factors set forth in Section 3553(a),” may reduce a term of

imprisonment if it was “based on a sentencing range that has

subsequently     been   lowered   by   the      Sentencing    Commission.”       The

statute “establishes a two- step inquiry.” Dillon v. United States,

560 U.S. 817, 826 (2010). “At step one, § 3582(c)(2) requires the

court to follow the Commission’s instructions in [U.S.S.G.] §

1B1.10 to determine the prisoner’s eligibility for a sentence

modification and the extent of the reduction authorized,” id. at

827, and § 1B1.10 in turn requires the court to “determine the

amended guidelines range that would have been applicable to the

defendant   if    the   amendment(s)       to    the    guidelines      listed   in

subsection (d) had been in effect at the time the defendant was

sentenced” holding all else constant, U.S.S.G. § 1B1.10(b)(1). See

Williams, 2019 WL 5791747, at *2.

     “At step two of the inquiry, § 3582(c)(2) instructs a court

to consider any applicable § 3553(a) factors and determine whether,

in its discretion, the reduction ... is warranted in whole or in

                                       5
         Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 6 of 7



part under the particular circumstances of the case.” Dillon, 560

U.S. at 827. However, the Court should reach step two “[i]f, and

only if, a defendant is eligible for a reduction in sentence under

18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10.” United States v.

Mock, 612 F.3d 133, 134 (2d Cir. 2010).

     Defendant’s application fails at the first step of the Dillon

inquiry. Amendment 782, in relevant part, increased the amount of

crack required to trigger a base offense level of 38 from 1.5

kilograms to 25.2 kilograms. See U.S.S.G. Supp. to App. C at 64-

74. The Court’s finding at sentencing that Defendant’s offense

involved between 78 and 312 kilograms of                   crack exceeds this

threshold.

     Similarly, “[a] sentence reduction under Amendment 750 is

authorized     only   if   it   would    have     the   effect   of     lowering   a

defendant’s applicable guideline range.” United States v. Royal,

No. 08 CR 698 DC, 2012 WL 527429, at *2 (S.D.N.Y. Feb. 17, 2012)

(citing 18 U.S.C. § 3582(c)(2)). Amendment 750 established a base

offense level of 38 for an offense involving 8.4 kilograms of crack

or more. See U.S.S.G. § 2D1.1(c)(1); Eubanks v. United States, No.

92 CR. 0392 (LAP), 2017 WL 2303671, at *2 (S.D.N.Y. May 9, 2017).

Again,     Defendant’s     offense      conduct    involved      more    than   8.4

kilograms of crack, meaning that his applicable guidelines range

is unaffected. (See 2012 Supp. PSR at 2.)



                                         6
         Case 1:07-cr-00012-LAP Document 106 Filed 05/11/20 Page 7 of 7



    Accordingly, Defendant’s request for a sentence reduction

under 18 U.S.C. Section 3582(c)(2) and Amendments 750 and 782 to

the Guidelines is denied.

    III. CONCLUSION

    For the reasons detailed above, Defendant’s motion to reduce

his sentence pursuant to 18 U.S.C. Section 3582(c)(2) [dkt. no.

93] is denied.

SO ORDERED.

Dated:       New York, New York
             May 11, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       7
